FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to papers filed 05/03/2022 in which claims 2-6 and 19 were canceled; and claims 1 and 13 were amended. All the amendments have been thoroughly reviewed and entered.
Claims 1, and 7-18 are under examination.

Withdrawn Rejections
The rejection of claims 13-15 and 17-18 under 35 U.S.C. 103 as being unpatentable over Chapman et al (9 June 2016; US 2016/0157515 A1) in view of Hanner et al (11 January 2018; WO 2018/009139 A1), and as evidenced by Schuster et al (“TENCEL® - Natural intelligence by adaptive nano-fibril structure.,” November 2006, pages 1-13), is withdrawn, in view of Applicant’s amendment to claim 13, which has necessitated the new 103 rejection below.
The rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over Chapman et al (9 June 2016; US 2016/0157515 A1) in view of Hanner et al (11 January 2018; WO 2018/009139 A1), and as evidenced by Schuster et al (“TENCEL® - Natural intelligence by adaptive nano-fibril structure.,” November 2006, pages 1-13), as applied to claim 13 above, and further in view of Retsina et al (24 December 2015; US 2015/0368368 A1), is withdrawn, in view of Applicant’s amendment to claim 13, which has necessitated the new 103 rejection below.
The rejection of claims 1-2, 4, 7, and 9-10 under 35 U.S.C. 103 as being unpatentable over Hanner et al (11 January 2018; WO 2018/009139 A1) in view of Laukkanen et al (30 October 2014; US 2014/0322327 A1) and Chapman et al (9 June 2016; US 2016/0157515 A1), is withdrawn, in view of Applicant’s amendment to claim 1, which has necessitated the new 103 rejection below.
The rejection of claims 11 and 12 under 35 U.S.C. 103 as being unpatentable over Hanner et al (11 January 2018; WO 2018/009139 A1) in view of in view of Laukkanen et al (30 October 2014; US 2014/0322327 A1) and Chapman et al (9 June 2016; US 2016/0157515 A1), as applied to claim 1 above, and further in view of Ylipertula et al (12 December 2013; US 2013/0330379 A1), is withdrawn, in view of Applicant’s amendment to claim 1, which has necessitated the new 103 rejection below.
The rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over Hanner et al (11 January 2018; WO 2018/009139 A1) in view of in view of Laukkanen et al (30 October 2014; US 2014/0322327 A1) and Chapman et al (9 June 2016; US 2016/0157515 A1), as applied to claim 1 above, and further in view of Retsina et al (24 December 2015; US 2015/0368368 A1), is withdrawn, in view of Applicant’s amendment to claim 1, which has necessitated the new 103 rejection below.




New Rejections
Necessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al (9 June 2016; US 2016/0157515 A1) in view of Hanner et al (11 January 2018; WO 2018/009139 A1), Lapidot (22 December 2016; US 2016/0369121 A1), and Mola (26 October 2013; US 2013/0276805 A1), and as evidenced by Schuster et al (“TENCEL® - Natural intelligence by adaptive nano-fibril structure.,” November 2006, pages 1-13).
Regarding claim 1, Chapman teaches a water permeable fabric pouch comprising a nonwoven fleece fabric and cellulose fibers, wherein the fibers used can be nanofibers ([0001], [0002], [0008], [0009], [0011], [0014], [0024]-[0026], [0036]-[0037], [0051]-[0054], [0087], [0093]-[0094], [0096]-[0100] and [0109]; Figs 1-2; claims 1, 5 and 17). Chapman teaches the pouch further nicotine and flavoring agents being bound to or contained within the cavity of the fabric and/or cellulose fibers ([0024], [0026], [0037], [0043], [0054]-[0055], and [0118]; Figs 1-2). Chapman teaches the water-permeable pouch contains a blend of a nonwoven fleece fiber (PLA fiber) and viscose fiber (regenerated cellulose), and said regenerated cellulose is made from the Tencel process (Chapman: [0097]-[0098] and [0109]). Per Schuster, regenerated cellulose made from the Tencel process has nanofibrillar structure (Schuster: Abstract; pages 4-5), thereby is a nanocellulose.
While Chapman does not expressly teach that the pouch contains a composition comprising nanocellulose in the form of particles, it would have been obvious to include a composition comprising nanocellulose in the form of particles in view of the teachings from Hanner and Lapidot.
Hanner teaches cellulose nanofibers (nanocellulose) as drug delivery structures suitable for use in sachet products to provide a desired controlled release of active ingredients, wherein the active ingredients include at least one active substances such as flavors, pharmaceutical agents and micronutrients and the active substances is contained within the drug deliver structure (Hanner: page 1, lines 4-8; page 3, lines 10-end; page 4, lines 4-6; page 6, lines 13-24; page 9, lines 5-25; page 10, lines 4-19; page 13, lines 22-end to page 14, lines 1-6; page 20, lines 21-end; page 16, lines 5-12; page 17, lines 9-20; page 19, lines 1-9; and page 24, lines 11-21). Hanner teaches the drug deliver structure is suitable for oral use (pages 16-18; claim 10). 
Lapidot teaches nanocellulose as absorbent materials or encapsulation material for absorbing, carrying or encapsulating a variety of agents including active agents such as flavoring agents and antioxidants (Abstract; [0002], [0008]-[0024], [0033]-[0037], [0056], [0059]; claim 36, 38, 41 and 42). Lapidot teaches the nanocellulose is in the form of particles so as they are suitable for holding, absorbing, carrying or encapsulating the active agent and such nanocellulose cellulose in particles form is useful in controlling the release of the active agent from the nanocellulose (Abstract; [0008], [0011], [0015], [0022]; [0056]-[0059]; claim 36).
It would have been obvious to one of ordinary skill in the art to include a composition comprising nanocellulose in the form of particles in which an active ingredient is absorbed in the nanocellulose, in the pouch of Chapman, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Hanner provided the guidance to do so by teaching that nanocellulose as a drug delivery structure is suitable for use in a sachet (pouch) product to provide a desired controlled release product, and Lapidot indicated for a controlled release composition, the nanocellulose is preferred to be in the form of particles, as such nanocellulose in particles form is suitable for holding, absorbing, carrying or encapsulating the active agent, thereby useful in controlling the release of the active agent from the nanocellulose. Thus, an ordinary artisan seeking to design a pouch product containing nanocellulose which would provide the desired controlled release of active ingredient, thereby providing for better drug delivery to patients, would have looked to include a composition comprising nanocellulose in the form of particles in which an active ingredient is absorbed in the nanocellulose, in the pouch of Chapman, per guidance from Hanner and Lapidot, and achieve Applicant’s claimed invention with reasonable expectation of success.
With respect to the nanocellulose that is part of the water-permeable pouch having a flavoring agent absorbed therein of the claim 1, Mola teaches a pouch product comprising a nonwoven fleece material and at least one cellulose fiber thread that is adhered to the surface of the material, wherein the thread is treated with a flavorant in which the flavorant is impregnated therein (Abstract; [0001], [0003]-[0009], [0036]-[0039], [0041], [0051]-[0054], [0058]-[0060]; claims 1, 2, 5 and 14). Mola teaches the flavorant adds a taste and/or an aroma to pouch that can be released when a user places the pouch in their mouth ([0037]).
It would have been obvious to one of ordinary skill in the art to treat the nanocellulose fibers in the pouch of Chapman with a flavorant in which the flavorant is adsorbed in the nanocellulose, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Mola provided the guidance to do so by teaching that the nanocellulose fiber that is used to form the pouch can be treated with a flavorant so as the flavorant is impregnated therein, and such treatment of flavorant adds a taste and/or an aroma to the pouch that can be release when the use places the pouch in their mouth. Thus, an ordinary artisan seeking to design a flavored pouch would have looked to treating the nanocellulose fibers that is part of the pouch of Chapman with a flavorant per guidance from Mola, and achieve Applicant’s claimed invention with reasonable expectation of success.
Regarding claim 7, Hanner teaches that the nanocellulose used as the cellulose fibers typically have a diameter in the range 2-100 nm and a length of several micrometers such as up to 10 µm (page 6, lines 13-21; page 17, lines 9-20; page 19, lines 1-9).
Regarding claim 9, Hanner teaches the nanocellulose is derived from bacteria source (page 6, lines 13-24).
Regarding claim 10, Hanner teaches the nanocellulose can be hydrophobically modified (Hanner: page 10, lines 4-11).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the reference, especially in the absence of evidence to the contrary.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al (9 June 2016; US 2016/0157515 A1) in view of Hanner et al (11 January 2018; WO 2018/009139 A1), Lapidot (22 December 2016; US 2016/0369121 A1), and Mola (26 October 2013; US 2013/0276805 A1), and as evidenced by Schuster et al (“TENCEL® - Natural intelligence by adaptive nano-fibril structure.,” November 2006, pages 1-13), as applied to claim 1 above, and further in view of Retsina et al (24 December 2015; US 2015/0368368 A1).
The composition of claim 1 is discussed above based on the combined teachings of Chapman in view of Hanner, Lapidot and Mola, said discussion being incorporated herein in its entirety.
However, Chapman, Hanner, Lapidot and Mola do not teach the nanocellulose comprises cellulose nanocrystals having a diameter and length, wherein the diameter is form about 5 to about 20 nm, and the length is from about 50 to about 400 nanometers of claim 8.
Regarding claim 8, Retsina teaches a composition comprising nanocellulose, wherein the composition is suitable for use in pharmaceutical and drug delivery applications (Abstract; [0037]-[0038], [0049], [0079], [0084], [0090], [0137], [0166], [0211], [0212] and [0222]). Retsina teaches nanocellulose material including cellulose nanofibrils, cellulose nanocrystals, or both cellulose nanofibrils, cellulose nanocrystals ([0049] and [0079]). Retsina teaches the cellulose nanocrystals can have a length range of about 100 nm to 500 nm, and a diameter of about 4 nm, translating to an aspect ratio of 25 to 125 ([0084]). Retsina teaches the aspect ratio of the cellulose nanocrystals is less than 20, less than 15 or less than 10 ([0084]).  It is noted that the Courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the diameter and length of cellulose nanocrystals of the nanocellulose based on aspect ratio of would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
It would have been obvious to one of ordinary skill in the art incorporate/include cellulose nanocrystals as one of the form of cellulose in the nanocellulose material of Chapman in view of Hanner, and Lapidot and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Retsina provided the guidance to do so by teaching that the nanocellulose material in the composition of Hanner can include cellulose nanofibrils, cellulose nanocrystals, or both cellulose nanofibrils and cellulose nanocrystals. Thus, an ordinary artisan provided the guidance from the prior art would looked including cellulose nanocrystals as one of the forms of nanocellulose in the composition of Hanner so as to form a desired drug delivery application, and achieve Applicant’s claimed invention with reasonable expectation of success.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the reference, especially in the absence of evidence to the contrary.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al (9 June 2016; US 2016/0157515 A1) in view of Hanner et al (11 January 2018; WO 2018/009139 A1), Lapidot (22 December 2016; US 2016/0369121 A1), and Mola (26 October 2013; US 2013/0276805 A1), and as evidenced by Schuster et al (“TENCEL® - Natural intelligence by adaptive nano-fibril structure.,” November 2006, pages 1-13), as applied to claim 1 above, and further in view of Ylipertula et al (12 December 2013; US 2013/0330379 A1).
The composition of claim 1 is discussed above based on the combined teachings of Chapman in view of Hanner, Lapidot and Mola, said discussion being incorporated herein in its entirety.
Regarding claim 11, Hanner teaches the drug delivery structure contains  at least 10 wt% nanocellulose, at least 0.2 wt% active substance, and water (Hanner: page 9, lines 23-25; page 10, lines 13-15; page 20, lines 20-24). Ylipertula teaches the composition contains 0.05-20 wt% of cellulose nanofibers (nanocellulose), 0.001-20 wt% drug, and the remainder is water ([0049] and [0052]).
It would have been obvious to one of ordinary skill in the art to routinely optimize the concentrations of nanocellulose, active substance, and water in the composition of Hanner in view of Lapidot to the concentrations as claimed, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Hanner teaches the drug delivery structure contains at least 10 wt% nanocellulose, at least 0.2 wt% active substance, and water (Hanner: page 9, lines 23-25; page 10, lines 13-15; page 20, lines 20-24), and Ylipertula provided the guidance for optimizing the concentrations of nanocellulose to 0.05-20 wt%, active substance (drug) to 0.001-20 wt%, and the remainder as water, which overlap or fall within the parameters of Hanner and that of the claimed invention. Thus, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01). As such, it would have been customary for an artisan of ordinary skill to determine the optimum amounts of nanocellulose, active agent and water to achieve the desired drug delivery composition. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the amounts of nanocellulose, active agent and water in the composition would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
Regarding claim 12, Chapman teaches the pouch can further contain humectant such as glycerin, sweeteners and gums (Chapman: [0051]).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the reference, especially in the absence of evidence to the contrary.

Claims 13-15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al (9 June 2016; US 2016/0157515 A1) in view of Hanner et al (11 January 2018; WO 2018/009139 A1), and Mola (26 October 2013; US 2013/0276805 A1), and as evidenced by Schuster et al (“TENCEL® - Natural intelligence by adaptive nano-fibril structure.,” November 2006, pages 1-13).
Regarding claim 13, Chapman teaches a water permeable fabric pouch comprising a nonwoven fleece fabric and cellulose fibers, wherein the fibers used can be nanofibers ([0001], [0002], [0008], [0009], [0011], [0014], [0024]-[0026], [0036]-[0037], [0051]-[0054], [0087], [0093]-[0094], [0096]-[0100] and [0109]; Figs 1-2; claims 1, 5 and 17). Chapman teaches the pouch further nicotine and flavoring agents being bound to or contained within the cavity of the fabric and/or cellulose fibers ([0024], [0026], [0037], [0043], [0054]-[0055], and [0118]; Figs 1-2). Chapman teaches the water-permeable pouch contains a blend of a nonwoven fleece fiber (PLA fiber) and viscose fiber (regenerated cellulose), and said regenerated cellulose is made from the Tencel process (Chapman: [0097]-[0098] and [0109]). Per Schuster, regenerated cellulose made from the Tencel process has nanofibrillar structure (Schuster: Abstract; pages 4-5), thereby is a nanocellulose.
It would have been obvious to one of ordinary skill in the art select and use nanocellulose as the cellulose fibers in the pouch of Chapman per guidance from Hanner, which teaches cellulose nanofibers (nanocellulose) as drug delivery structures suitable for use in sachet (pouch) products to provide a desired controlled release (i.e., sustained release) of active ingredients, wherein the active ingredients include at least one active substances such as flavors, pharmaceutical agents and micronutrients and the active substances is contained within the drug deliver structure (Hanner: page 1, lines 4-8; page 3, lines 10-end; page 4, lines 4-6; page 6, lines 13-24; page 9, lines 5-25; page 10, lines 4-19; page 13, lines 22-end to page 14, lines 1-6; page 20, lines 21-end; page 16, lines 5-12; page 17, lines 9-20; page 19, lines 1-9; and page 24, lines 11-21). Thus, an ordinary artisan provided the guidance from the prior art would have looked to selecting and use nanocellulose as the cellulose fibers in the pouch of Chapman with a reasonable expectation of achieving a desired pouch product containing nanocellulose which would provide the desired controlled release such as sustained release of active ingredients, thereby providing for better drug delivery to patients per Hanner, and achieve Applicant’s claimed invention with a reasonable expectation of success.
With respect to the flavoring agent is adsorbed in the nanocellulose of claim 13, Mola teaches a pouch product comprising a nonwoven fleece material and at least one cellulose fiber thread that is adhered to the surface of the material, wherein the thread is treated with a flavorant in which the flavorant is impregnated therein (Abstract; [0001], [0003]-[0009], [0036]-[0039], [0041], [0051]-[0054], [0058]-[0060]; claims 1, 2, 5 and 14). Mola teaches the flavorant adds a taste and/or an aroma to pouch that can be released when a user places the pouch in their mouth ([0037]).
It would have been obvious to one of ordinary skill in the art to treat the nanocellulose fibers in the pouch of Chapman with a flavorant in which the flavorant is adsorbed in the nanocellulose, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Mola provided the guidance to do so by teaching that the nanocellulose fiber that is used to form the pouch can be treated with a flavorant so as the flavorant is impregnated therein, and such treatment of flavorant adds a taste and/or an aroma to the pouch that can be release when the use places the pouch in their mouth. Thus, an ordinary artisan seeking to design a flavored pouch would have looked to treating the nanocellulose fibers that is part of the pouch of Chapman with a flavorant per guidance from Mola, and achieve Applicant’s claimed invention with reasonable expectation of success.
Regarding claim 14, Hanner provides the guidance for optimizing the amount of nanocellulose in the drug deliver structure (pouch) to an amount of at least 10 wt% (page 10, lines 13-19).
Regarding claim 15, Hanner teaches that the nanocellulose used as the cellulose fibers in the pouch of Chapman typically have a diameter in the range 2-100 nm and a length of several micrometers such as up to 10 µm (page 6, lines 13-21; page 17, lines 9-20; page 19, lines 1-9).
Regarding claim 17, Hanner teaches the nanocellulose is derived from bacteria source (page 6, lines 13-24).
Regarding claim 18, Chapman and Hanner teach the nanocellulose can be hydrophobically modified (Chapman: [0109]; Hanner: page 10, lines 4-11).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the reference, especially in the absence of evidence to the contrary.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al (9 June 2016; US 2016/0157515 A1) in view of Hanner et al (11 January 2018; WO 2018/009139 A1), and Mola (26 October 2013; US 2013/0276805 A1), and as evidenced by Schuster et al (“TENCEL® - Natural intelligence by adaptive nano-fibril structure.,” November 2006, pages 1-13), as applied to claim 13 above, and further in view of Retsina et al (24 December 2015; US 2015/0368368 A1).
The fleece material of claim 13 is discussed above based on the combined teachings of Chapman in view of Hanner and Mola, and said discussion is incorporated herein in its entirety.
However, Chapman, Hanner and Mola do not teach the nanocellulose comprises cellulose nanocrystals having a diameter and length, wherein the diameter is form about 5 to about 20 nm, and the length is from about 50 to about 400 nanometers of claim 8.
Regarding claim 16, Retsina teaches a composition comprising nanocellulose, wherein the composition is suitable for use in pharmaceutical and drug delivery applications (Abstract; [0037]-[0038], [0049], [0079], [0084], [0090], [0137], [0166], [0211], [0212] and [0222]). Retsina teaches nanocellulose material including cellulose nanofibrils, cellulose nanocrystals, or both cellulose nanofibrils, cellulose nanocrystals ([0049] and [0079]). Retsina teaches the cellulose nanocrystals can have a length range of about 100 nm to 500 nm, and a diameter of about 4 nm, translating to an aspect ratio of 25 to 125 ([0084]). Retsina teaches the aspect ratio of the cellulose nanocrystals is less than 20, less than 15 or less than 10 ([0084]).  It is noted that the Courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the diameter and length of cellulose nanocrystals of the nanocellulose based on aspect ratio of would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
It would have been obvious to one of ordinary skill in the art incorporate/include cellulose nanocrystals as the nanocellulose material of Chapman, Hanner and Mola, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because and Retsina provided the guidance to do so by teaching that the nanocellulose material in the composition of Chapman in view of Hanner and Mola can include cellulose nanofibrils, cellulose nanocrystals, or both cellulose nanofibrils and cellulose nanocrystals. Thus, an ordinary artisan provided the guidance from the prior art would looked including cellulose nanocrystals as one of the forms of nanocellulose in the composition of Chapman in view of Hanner and Mola so as to form a desired nanocellulose structure suitable for drug delivery, and achieve Applicant’s claimed invention with reasonable expectation of success.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the reference, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 05/03/2022 have been fully considered but they are not persuasive. 
Below is Examiner’s response to Applicant’s arguments as they pertain to the pending 103 rejections.
Applicant argues that neither Chapman, Hanner, Ylipertula nor Retsina teaches the composition comprises nanocellulose in the form of particles that at least one active ingredient is adsorbed in the nanocellulose and that the water-soluble pouch comprises a nonwoven fabric and nanocellulose, the nanocellulose having a flavoring agent adsorbed therein as amended in claim 1. (Remarks, pages 9-12).

In response, the Examiner disagrees. As discussed above in the pending 103 rejection, Hanner provided the guidance to do so by teaching that nanocellulose as a drug delivery structure is suitable for use in a sachet (pouch) product to provide a desired controlled release product, and Lapidot indicated for a controlled release composition, the nanocellulose is preferred to be in the form of particles, as such nanocellulose in particles form is suitable for holding, absorbing, carrying or encapsulating the active agent, thereby useful in controlling the release of the active agent from the nanocellulose. Thus, an ordinary artisan seeking to design a pouch product containing nanocellulose which would provide the desired controlled release of active ingredient, thereby providing for better drug delivery to patients, would have looked to include a composition comprising nanocellulose in the form of particles in which an active ingredient is absorbed in the nanocellulose, in the pouch of Chapman, per guidance from Hanner and Lapidot.
With respect to the nanocellulose that is part of the water-permeable pouch having a flavoring agent absorbed therein of the claim 1, Mola provided the guidance to do so by teaching that the nanocellulose fiber that is used to form the pouch can be treated with a flavorant so as the flavorant is impregnated therein, and such treatment of flavorant adds a taste and/or an aroma to the pouch that can be release when the use places the pouch in their mouth. Thus, an ordinary artisan seeking to design a flavored pouch would have looked to treating the nanocellulose fibers that is part of the pouch of Chapman with a flavorant per guidance from Mola.
As such, for the reasons discussed above, claim 1 remains to be rendered obvious over the combined teachings of Chapman, Hanner, Lapidot and Mola.

Applicant argues that neither Chapman, Hanner, Ylipertula nor Retsina teaches a flavorant agent is adsorbed in the nanocellulose and an active ingredient is adsorbed in the nonwoven fabric as amended in claim 13. (Remarks, pages 6-9).

In response, the Examiner disagrees. As discussed above in the pending 103 rejection, Chapman teaches the pouch further nicotine and flavoring agents being bound to or contained within the cavity of the fabric and/or cellulose fibers ([0024], [0026], [0037], [0043], [0054]-[0055], and [0118]; Figs 1-2), thereby meeting the claimed “an active ingredient is adsorbed in the nonwoven fabric” as amended in claim 13.
With respect to the flavoring agent is adsorbed in the nanocellulose of claim 13, Mola provided the guidance to do so by teaching that the nanocellulose fiber that is used to form the pouch can be treated with a flavorant so as the flavorant is impregnated therein, and such treatment of flavorant adds a taste and/or an aroma to the pouch that can be release when the use places the pouch in their mouth. Thus, an ordinary artisan seeking to design a flavored pouch would have looked to treating the nanocellulose fibers that is part of the pouch of Chapman with a flavorant per guidance from Mola.
As such, for the reasons discussed above, claim 13 remains to be rendered obvious over the combined teachings of Chapman, Hanner, and Mola.
As a result, for at least the reasons discussed above, claims 1, and 7-18 remain rejected as being obvious and unpatentable over the combined teachings of the cited prior arts in the pending 103 rejections as set forth in this office action.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613